17‐2061 
     Adams v. Horton 
                                                                                                      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                         
                                     SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 4th day of June, two thousand eighteen. 
      
     PRESENT:   
                Dennis Jacobs, 
                Denny Chin, 
                      Circuit Judges,   
                William F. Kuntz, 
                      District Judge.*   
     _____________________________________ 
                                                                 
     Bahji Adams, 
      
                                Plaintiff‐Appellant, 
      
                        v.                                                     17‐2061 
                                                                        
     Keith Horton, individually, Georgia 
     Division of Child Support Services, 


     *  Judge William F. Kuntz of the United States District Court for the Eastern 
     District of New York, sitting by designation. 
Commissioner for State of Vermont for 
the Office of Child Support, et al., Robyn 
A Crittendon, in her official capacity as 
Commissioner of the Georgia Department 
of Human Services, Vermont Office of 
Child Support,     
 
                    Defendants‐Appellees, 
                     
John Doe, Jane Doe, 
                     
                    Defendants. 
 
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                    Bahji Adams, pro se, Burlington, VT. 
 
FOR DEFENDANTS‐APPELLEES:                   Kathleen M. Pacious, Deputy 
                                            Attorney General, Susan E. Teaster, 
                                            Michelle J. Hirsch, Senior Assistant 
                                            Attorneys General, for Christopher 
                                            M. Carr, Attorney General of the 
                                            State of Georgia, Atlanta, GA (for 
                                            Keith Horton, Georgia Division of 
                                            Child Support Services, Robyn A. 
                                            Crittenden in her official capacity as 
                                            Commissioner of the Georgia 
                                            Department of Human Services). 
                                             
                                            David R. Groff, Assistant Attorney 
                                            General, for Thomas J. Donovan, Jr., 
                                            Attorney General of the State of 
                                            Vermont, Montpelier, VT (for 
                                            Commissioner of Vermont Office of 
                                            Child Support, Vermont Office of 
                                            Child Support). 
 


                                         2
      Appeal from a judgment of the United States District Court for the District 
of Vermont (Murtha, J.). 

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
AND DECREED that the judgment of the district court is AFFIRMED.   
         
        Appellant  Bahji  Adams,  pro  se,  sued  Georgia  and  Vermont  child  support 
offices  and  officials  under  42  U.S.C.  §  1983,  the  Americans  with  Disabilities  Act, 
and § 504 of the Rehabilitation Act, challenging the defendants’ enforcement of a 
child support order against her.    The district court dismissed the complaint as to 
the  Georgia  defendants  for  lack  of  personal  jurisdiction,  and  for  lack  of  subject 
matter  jurisdiction  under  the  Rooker‐Feldman  doctrine  as  to  the  Vermont 
defendants.    We  assume  the  parties’  familiarity  with  the  underlying  facts,  the 
procedural history of the case, and the issues on appeal.     
 
        “We  review  a  district  court’s  dismissal  of  an  action  for  want  of  personal 
jurisdiction  de  novo,  construing  all  pleadings  and  affidavits  in  the  light  most 
favorable to the plaintiff[s] and resolving all doubts in the plaintiff[s’] favor.”    Licci 
ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012) (alterations 
in original).    We review a district court’s application of the Rooker‐Feldman doctrine 
de novo.    Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005).    We 
review  a  district  court’s  denial  of  leave  to  amend  the  complaint  for  abuse  of 
discretion.    Anderson  News,  L.L.C.  v.  Am.  Media,  Inc.,  680  F.3d  162,  185  (2d  Cir. 
2012). 
 
        Adams’s  complaint,  like  others  she  has  filed,  challenges  the  Georgia  child 
support  order  and  the  Vermont  enforcement  of  that  order  by  arguing  that  the 
defendants did not consider her disabilities.    These challenges are barred by the 
Rooker‐Feldman doctrine.    That doctrine states that federal courts lack jurisdiction 
over “cases brought by state‐court losers complaining of injuries caused by state‐
court  judgments  rendered  before  the  district  court  proceedings  commenced  and 
inviting district court review of those judgments.”    Exxon Mobil Corp. v. Saudi Basic 
Indus. Corp., 544 U.S. 280, 284 (2005).     
         

                                              3 
        All four elements are present here.    Adams lost in state court (both Georgia 
and  Vermont),  seeks  redress  for  injuries  caused  by  those  orders  (child  support), 
functionally seeks review and rejection of those orders, and filed her federal lawsuit 
after  the  orders  were  entered  in  the  state  proceedings.    Adams  dresses  up  her 
claims  as  failures  to  accommodate  her  disabilities,  but  she  primarily  complains 
about the child support amount ordered by a court, and the accommodation she 
seeks  is  to  reduce  the  amount.    She  thus  attacks  the  orders  by  challenging  the 
defendants’ enforcement.    Her claim is therefore barred by Rooker‐Feldman.    See, 
e.g., Hoblock, 422 F.3d at 88 (“[A] federal suit complains of injury from a state‐court 
judgment, even if it appears to complain only of a third party’s actions, when the 
third  party’s  actions  are  produced  by  a  state‐court  judgment  and  not  simply 
ratified, acquiesced in, or left unpunished by it.”).     
         
        The district court did not abuse its discretion by denying leave to amend as 
to the Rooker‐Feldman issue.    Ordinarily, district courts should not dismiss a pro se 
complaint  without  permitting  at  least  one  opportunity  to  amend;  but  leave  to 
amend is not necessary if it would be futile.    See Cuoco v. Moritsugu, 222 F.3d 99, 
112  (2d  Cir.  2000).    Here,  Adams  has twice  sought  (unsuccessfully)  to challenge 
her  child  support  obligation  through  federal  lawsuits  alleging  violations  of  the 
ADA,  the  Rehabilitation  Act,  and  due  process.    Nothing  in  her  brief  gives  any 
indication that she would be successful were she given another attempt to assert 
her claims.     
 
        We have considered all of Adams’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, the judgment of the district court is 
AFFIRMED.     
 
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                             4